UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4844
THEODORE R. PHALAN,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
   for the Eastern District of North Carolina, at Elizabeth City.
             Terrence W. Boyle, Chief District Judge.
                         (CR-01-97-2-BO)

                      Submitted: March 20, 2002

                       Decided: April 12, 2002

         Before LUTTIG and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                             COUNSEL

Theodore R. Phalan, Appellant Pro Se. James Anthony Candelmo,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.
2                      UNITED STATES v. PHALAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Theodore R. Phalan was convicted of indecent exposure in viola-
tion of N.C. Gen Stat. § 14-190.9 (2000), as assimilated by the
Assimilative Crimes Act, 18 U.S.C.A. § 13 (West 2000). He was sen-
tenced to two years probation, a $75 fine, and 100 hours of commu-
nity service. Phalan appeals his conviction and sentence.

   Phalan first contends the evidence was insufficient to establish his
guilt. In reviewing challenges to the sufficiency of the evidence, we
determine whether there is substantial evidence, when viewed in the
light most favorable to the government, to support the conviction.
Glasser v. United States, 315 U.S. 60, 80 (1942). In determining
whether the evidence in the record is substantial, we inquire whether
there is evidence that a reasonable finder of fact could accept as ade-
quate and sufficient to support a finding of defendant’s guilt. United
States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996).

   To convict Phalan of indecent exposure under North Carolina law,
the Government was required to prove "(1) the willful exposure, (2)
of private parts of one’s person, (3) in a public place, (4) in the pres-
ence of one or more persons of the opposite sex." State v. Fly, 501
S.E.2d 656, 658 (N.C. 1998). Phalan did not contest the Govern-
ment’s evidence at trial, but argued that his actions were not indecent.
On appeal, he asserts that he was not in the presence of a member of
the opposite sex because the female Park Service employee who saw
him was only able to glimpse him as she passed in a vehicle, and the
statute was misapplied to his case.

  A conviction of violating § 14-190.9 does not require proof that the
defendant’s acts were indecent. State v. King, 204 S.E.2d 667, 671
(N.C. 1974). Moreover, whether the member of the opposite sex saw
anything is irrelevant. "The statute does not go to what the victim saw
                      UNITED STATES v. PHALAN                        3
but to what the defendant exposed in her presence without her con-
sent." Fly, 501 S.E.2d at 659; see also State v. Fusco, 523 S.E.2d 741,
742 (N.C. Ct. App. 1999). We conclude that the evidence was suffi-
cient to convict Phalan of indecent exposure.
   Phalan also contends that his punishment was excessive. The Gov-
ernment agrees that the two-year term of probation imposed by the
district court exceeded the statutory maximum of one year, and
requests the sentence be vacated and the case remanded for resentenc-
ing.
   The Assimilative Crimes Act specifies that a person guilty of an
assimilated offense "shall be subject to a like punishment," as pro-
scribed by the law of the jurisdiction under which the offense is
defined. See 18 U.S.C.A. § 13(a) (West 2000); United States v. Har-
ris, 27 F.3d 111, 115-16 (4th Cir. 1994). Under North Carolina law,
the crime of indecent exposure is a Class 2 misdemeanor, for which
a sentence of imprisonment is not authorized. N.C. Gen. Stat. §§ 14-
190.9(a), 15A-1340.23 (2000). Probation, however, may be imposed
for a period up to eighteen months. N.C. Gen. Stat. § 15A-
1343.2(d)(1) (2000).
   As the Government notes in its brief, because imprisonment is not
an authorized punishment under state law, Phalan’s crime is consid-
ered an infraction under federal law. 18 U.S.C.A. § 3559(a)(9) (West
2000). The maximum sentence for an infraction is five days imprison-
ment, one year of probation, and a fine of $5000. 18 U.S.C.A.
§§ 3561(c)(3), 3571(b)(7), 3581(b)(9) (West 2000). Because impris-
onment is not available under North Carolina law, however, it is not
an authorized punishment under the Assimilative Crimes Act. Harris,
27 F.3d at 116. Phalan’s sentence of two years probation exceeds the
federal statutory maximum of one year, and requires correction.
   We therefore affirm Phalan’s conviction, but vacate his sentence
and remand for resentencing. We deny Phalan’s motion to expedite.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                   AFFIRMED IN PART, VACATED
                                        IN PART, AND REMANDED